Filed 11/5/21 P. v. Velasquez CA4/1


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not certif ied f or publication or
ordered published, except as specif ied by rule 8.1115(b). This opinion has not been certif ied f or publication or or dered published f or
purposes of rule 8.1115.




                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                               STATE OF CALIFORNIA



 THE PEOPLE,                                                                    D079053

            Plaintiff and Respondent,

            v.                                                                 (Monterey County Super. Ct.
                                                                               No. 19CR001776)
 RAMON HERNANDEZ VELASQUEZ,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Monterey County,
Mark E. Hood, Judge. Affirmed in part, reversed in part, and remanded for
resentencing. Request for judicial notice granted.
          Jeffrey Manning-Cartwright, under appointment by the Court of
Appeal, for Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, René A. Chacón and Bruce Ortega,
Deputy Attorneys General for Plaintiff and Respondent.
      In 2016, Ramon Hernandez Velasquez shot at a vehicle driven by an
acquaintance, Sergio A. Fortunately, apart from hitting a tire on a nearby
parked truck, he missed. In a separate road rage incident a year later,
Velasquez pointed a replica gun at another driver and threatened to kill him.
The charges were joined in a single complaint and tried together.
      A jury convicted Velasquez of shooting at an occupied motor vehicle,
assault with a firearm, and found true allegations that he personally used a

firearm. (Pen. Code,1 §§ 246, 245, subd. (a)(2), 12022.5.) For the road rage
incident, he was convicted of making criminal threats and brandishing a
replica firearm. (§§ 422, 417.4.) The court sentenced Velasquez to five years
in prison and imposed various fines and fees. Three years of the prison term
resulted from the gun enhancement.
      Velasquez’s appellate arguments fall into three main categories. First,
he attacks the judgment in its entirety, asserting the trial court
(1) erroneously denied his motion to sever the 2016 from the 2017 charges,
and (2) abused its discretion in not conducting a mental health diversion
eligibility hearing. In the event we determine that latter issue was forfeited
by defense counsel’s failure to request diversion, he asks us to nevertheless
consider it in the exercise of our discretion, or alternatively in the context of a
claim that his counsel rendered ineffective assistance by failing to make the
request.
      Second, he contends the convictions arising from the shooting incident
should be reversed because the trial court refused to instruct on a lesser
included offense, grossly negligent discharge of a firearm. Third, Velasquez
claims the court committed sentencing error by not (1) considering whether to



1     Undesignated statutory references are to the Penal Code.

                                         2
strike the firearm enhancement; and (2) conducting an ability-to-pay

(Dueñas)2 hearing. Anticipating we might conclude those claims are also
forfeited because defense counsel failed to raise them at trial, he again asks
that we nevertheless consider them, or alternatively that counsel was
ineffective in failing to preserve the points in the trial court.
        We will affirm the convictions, but remand to allow the trial court to
exercise its discretion on whether to strike the firearm enhancement. As a
result, the Dueñas issue is moot; Velasquez may request an ability-to-pay
hearing at resentencing.
               FACTUAL AND PROCEDURAL BACKGROUND
A. The July 2016 Shooting
        On an early evening in July 2016, Sergio was driving home from work
when he noticed he was being followed by a pickup truck driven by
Velasquez. Sergio was concerned because there was some animosity between
them.
        Minutes later, while Sergio was stopped at an intersection in a
residential neighborhood and Velasquez’s truck was about 120 to 150 feet
behind him, Sergio glanced in his side view mirror and saw Velasquez
“pulling something and firing” gunshots at him. In a contemporaneous 911
call, Sergio reported that “Ramon” was “tryin’ to shoot” him. Neither Sergio
nor his vehicle were hit, but a bullet punctured a tire on a truck parked
nearby.




2       People v. Dueñas (2019) 30 Cal.App.5th 1157.
                                         3
B. The May 2017 Road Rage Incident
        During morning rush hour in May 2017, Seth B. was driving on a
freeway when a truck driven by Velasquez suddenly cut in front of him. Seth
braked hard, barely avoiding a collision. As the two men drove alongside
each other a few minutes later, each shouted “fuck you” to the other. Seth
was “ok with that and going on [his] way,” but Velasquez apparently was not.
He pointed a gun at Seth yelling, “You want to get shot? You want me to kill
you?”
        Seth jotted down Velasquez’s license number and called 911. While on
that call, Velasquez again pulled alongside and pointed a gun at him. The
next day, police found a bolt-action and a semiautomatic style BB gun in
Velasquez’s truck.
                                   DISCUSSION
A. The Court Did Not Abuse Its Discretion in Denying the Motion to Sever
        The district attorney included charges arising from both incidents in a
single complaint. Before trial, Velasquez’s attorney filed a motion to sever
counts 1 and 2 (2016 shooting) from counts 3 and 4 (2017 road rage). The
trial court denied the motion, determining the counts “are of the same class,
assaultive conduct, and accordingly, are properly joined.”
        Joining different offenses for a single trial “ ‘ “prevents repetition of
evidence and saves time and expense to the state as well as to the
defendant.” ’ ” (Alcala v. Superior Court (2008) 43 Cal.4th 1205, 1218
(Alcala); see also People v. Soper (2009) 45 Cal.4th 759, 772 (Soper).) To
implement this policy, section 954 provides: “An accusatory pleading may
charge two or more different offenses connected together in their commission,
. . . or two or more different offenses of the same class of crimes or offenses.”




                                          4
      Assaultive crimes against the person are of the same class under
section 954. (People v. Walker (1988) 47 Cal.3d 605, 622.) In this case,
charges arising from the 2016 incident—shooting at an occupied vehicle and
assault with a firearm—are clearly assaultive crimes, and Velasquez does not
argue otherwise. He does contend, however, that charges arising from the
road rage incident are not.
      We disagree. Making criminal threats and brandishing a replica gun
are assaultive crimes because each involves the threatened use of force. (Doe
v. Saenz (2006) 140 Cal.App.4th 960, 987 [“crimes against the person” are
offenses in which the perpetrator uses or threatens to use force].) People v.
Thomas (1990) 219 Cal.App.3d 134 (Thomas), albeit not directly on point, is
close. There, this court held that felonious possession of a firearm is an
assaultive crime. (Id. at pp. 139‒140.) For purposes of classifying crimes
under section 954, there is no relevant distinction between Thomas (felonious
possession of a gun), and Velasquez’s case (making criminal threats while

brandishing a gun).3
      In any event, we would still affirm the order denying severance even if
the charges were of different classes. Under section 954, joinder is also
appropriate where “two or more different offenses” are “connected together in
their commission.” Two offenses occurring at different times and places and
against different victims are nevertheless “connected in their commission”
where they share a “common element of substantial importance.” (Alcala,


3     Velasquez, unable to distinguish Thomas, supra, 219 Cal.App.3d 134,
instead contends it was incorrectly decided and should not be followed.
However, the purpose of prohibiting a felon from possessing a gun is “to
protect the public welfare by precluding the possession of guns by those who
are more likely to use them for improper purposes.” (People v. Robinson
(2011) 199 Cal.App.4th 707, 714.) This heighted threat of lethal force
explains Thomas’s holding.
                                       5
supra, 43 Cal.4th at p. 1218.) This occurs, for example, where offenses share
a common intent or motivation. (Id. at p. 1219 [common intent “to brutally
kill young females”].) Here, the joined counts are connected together in this

sense because they share a common intent to intimidate and terrorize.4
      Determining that consolidation was appropriate under section 954 is,
however, only the beginning of the analysis. Although a trial court is
authorized to consolidate where appropriate under section 954, “it is not
required to do so.” (People v. Merriman (2014) 60 Cal.4th 1, 37 (Merriman).)
“In exercising its discretion in this regard, the court must weigh ‘the potential
prejudice of joinder against the state’s strong interest in the efficiency of a
joint trial.’ ” (Ibid.) Here, the trial court did so, concluding there was no
prejudice. We review the ruling for abuse of discretion and will reverse only
upon a “clear” showing of prejudice. (Ibid.)
      In evaluating the potential prejudice from consolidation in a noncapital
case, courts consider: “ ‘(1) the cross-admissibility of the evidence in separate
trials; (2) whether some of the charges are likely to unusually inflame the
jury against the defendant; [and] (3) whether a weak case has been joined
with a strong case or another weak case so that the total evidence may alter
the outcome of some or all of the charges . . . .’ ” (Alcala, supra, 43 Cal.4th at
pp. 1220−1221.)
      The first factor, cross-admissibility, cuts both ways in this case. The
central issue at trial whether Velasquez was the shooter in the 2016




4     Because the offenses are connected in this manner, it is unnecessary to
address Velasquez’s extensive argument that his driving the “same truck” in
both incidents is an inadequate basis for joining the counts.
                                        6
incident.5 Evidence that Velasquez made criminal threats and brandished a
gun in 2017 would be relevant to show he fired at Sergio in 2016 only if these
two incidents were “so unusual and distinctive to be like a signature” (People

v. Abrahamian (2020) 45 Cal.App.5th 314, 329)—which clearly they are not.6
As the trial court succinctly stated, “We have lots of drive-bys and exhibiting
weapons and shooting at cars. Are you suggesting anybody who drives by is
likely this defendant?” However, connecting Velasquez to the vehicle used in
the 2016 shooting with evidence he drove the same one in the road rage
incident is relevant to show identity. And offered for that purpose, it is likely

admissible under Evidence Code section 1101, subdivision (b).7
      In any event, “even the complete absence of cross-admissibility does
not, by itself, demonstrate prejudice from a failure to order a requested
severance.” (Alcala, supra, 43 Cal.4th at p. 1221.) The Supreme Court
“repeatedly ha[s] found a trial court’s denial of a motion to sever charged
offenses to be a proper exercise of discretion even when the evidence


5     In closing argument, defense counsel told the jury, “What this trial is
about is whether or not [Velasquez] was the shooter. And that is what we’re
going to contest.”
6      Rejecting the prosecutor’s argument on cross-admissibility, the trial
court colorfully explained: “Identity under [Evidence Code section]
1101 . . . the person who committed this offense it is so unique, so distinctive
that we always know that [he] commits this type of crime where he enters the
window through the top window, uses a diamond cutter, leaves the milk
carton out, has a bowl of cereal, watches TV and leaves the TV on a
particular channel of Gilligan’s Island, and there’s no other burglar that does
this . . . .”
7     “Nothing in this section prohibits the admission of evidence that a
person committed a crime . . . when relevant to prove some fact [(such
as identity)] other than his or her disposition to commit such an act.” (Evid.
Code, § 1101, subd. (b).)
                                        7
underlying the charges would not have been cross-admissible in separate
trials.” (Ibid., italics omitted.) Accordingly, even assuming no cross-
admissibility, that alone would not require reversal. (See People v. Landry
(2016) 2 Cal.5th 52, 78 (Landry).)
      Velasquez argues the court abused its discretion in denying severance
because the 2016 shooting was “comparatively alarming and inflammatory,”
and “could motivate” jurors to “to rationalize disregard of a reasonable doubt
on the 2016 [shooting] incident.” We view the relationship among the
charges differently. Neither incident was particularly inflammatory; all the
charges involved a violent outburst that was either unprovoked or grossly
disproportionate to provocation. Although “evidence of two violent crimes
might lead a jury to infer that a defendant is violent,” that possibility “does
not establish that any of the charges were unusually likely to inflame the
jury.” (Landry, supra, 2 Cal.5th at p. 78.)
      Moreover, the evidence in both cases was, roughly speaking, equally
strong. Velasquez’s argument is that the 2016 case was comparatively weak.
But Sergio identified Velasquez as the shooter, both during his 911 call, and
when interviewed by police. Plus, surveillance video showing Velasquez’s
truck in the area close in time to the shooting corroborated his eyewitness
account.
      Disagreeing with this assessment, Velasquez notes that in 2016 the
district attorney filed the shooting charges but later dismissed them—and did
not refile until 2019 when joined with the road rage incident.8 He claims this
“suggests circumstantially that the weakness of the case on the [2016]
incident was problematic for the prosecution, which held off on trying it, and


8    We grant Velasquez’s unopposed request for judicial notice of certain
docket entries. (Evid. Code, §§ 452, subd. (d), 453, 459.)
                                        8
that the potential jury impact of the stronger case on the [road rage] second
incident presented itself as a solution, leading to the joined charges moving
forward.”
      This is an interesting theory, but we are unpersuaded for three
reasons. First and foremost, Velasquez did not make this argument in the
trial court. As a result, the record is silent about why the district attorney
dismissed and later refiled the shooting charges. Velasquez’s theory might be
right, but we can hypothesize several benign explanations too. The place to
develop the requisite facts is in the trial court, and absent that, we cannot
speculate about the People’s motives. (See People v. Ayala (2000) 24 Cal.4th
243, 267 [“We will not reverse the judgment on the basis of speculation
regarding theoretical possibilities”].)
      Turning to the evidence, Velasquez further claims the shooting case
was comparatively weak because (1) in a photograph lineup, Sergio was only
“60 to 70 percent” certain in identifying Velasquez; and (2) he did not actually
see gunfire, but only smoke afterwards. Velasquez’s argument is fine as far
as it goes, but it does not go far enough. It ignores the most incriminating
evidence: (a) the bullet hole in the truck parked in the line of fire; (b) the
contemporaneous 911 call where Sergio identified Velasquez; and (c)
surveillance video placing Velasquez’s truck near the crime scene about the
time of the shooting.
      In any event, even if there is some degree of mismatch, “it always is
possible to point to individual aspects of one case and argue that one is
stronger than the other. A mere imbalance in the evidence, however, will not
indicate a risk of prejudicial ‘spillover effect,’ militating against the benefits
of joinder and warranting severance of properly joined charges.” (Soper,




                                          9
supra, 45 Cal.4th at p. 781.) The “salient point” in weighing relative strength
“is that the proffered evidence was sufficiently strong in both cases.” (Ibid.)
      One more step remains. Even if denying severance was not an abuse of
discretion when made, “we must further inquire whether events after the
court’s ruling demonstrate that joinder actually resulted in ‘gross unfairness’
amounting to a denial of defendant’s constitutional right to a fair trial or due
process of law.” (Merriman, supra, 60 Cal.4th at p. 46.) A defendant has a
“ ‘high burden’ ” to establish gross unfairness from joinder (People v. Ybarra
(2016) 245 Cal.App.4th 1420, 1438), and Velasquez has not met it.
      There is nothing particularly inflammatory about road rage. The sad
reality is it has become so ubiquitous on California highways, the Driver
Handbook devotes an entire chapter to dealing with aggression and rage.9 It
is not the type of charge that would cause a jury to inappropriately convict on
charges arising from the 2016 shooting. (Compare with People v. Earle
(2009) 172 Cal.App.4th 372, 401 [spillover effect from indecent exposure
evidence was likely to inflame the jury against defendant in connection with
weaker sexual assault charge].)
B. Velasquez Forfeited His Claim for Mental Health Diversion by Failing to
   Request It in the Trial Court.
      In 2018, nearly two years before Velasquez’s trial, the Legislature
enacted section 1001.36, which authorizes a pretrial diversion program for
defendants with qualifying mental disorders. Pretrial diversion is “ ‘the
postponement of prosecution, either temporarily or permanently, at any point



9     (Dept. of Motor Vehicles, Cal. Driver Handbook, Dealing With
Aggressive Drivers and Road Rage (2021)  [as of Nov. 4, 2021], archived at .)
                                       10
in the judicial process from the point at which the accused is charged until
adjudication, to allow the defendant to undergo mental health treatment.’ ”
(People v. Frahs (2020) 9 Cal.5th 618, 626 (Frahs).) If the trial court grants
mental health diversion, the defendant may be referred to inpatient or
outpatient mental health treatment for no more than two years. (§ 1001.36,
subd. (c)(1)(B)(3).) “If the defendant has performed satisfactorily in diversion,
at the end of the period of diversion, the court shall dismiss the defendant’s
criminal charges that were the subject of the criminal proceedings at the time
of the initial diversion.” (Id., subd. (e).)
      According to the defense sentencing memorandum, Velasquez began
using methamphetamine in 2015 and became addicted. In seeking probation,
Velasquez’s attorney stated, “The only explanation for what happened on the
day of the incident and other cases . . . is an addiction to drugs. . . . ¶ [H]e
was using every single day. And at that time he could not realize what it was
doing to him.”
      For the first time on appeal, Velasquez contends his drug addiction was
a mental disorder making him eligible for diversion. He claims the trial court

abused its discretion in not conducting an eligibility hearing.10
      The threshold problem in advancing this on appeal is that defense
counsel never asked the trial court for an eligibility hearing. And that
omission could not be due to the novelty of the diversion program. Diversion
had been available to defendants for nearly two years before Velasquez’s




10   In addressing this contention, we assume without deciding that
methamphetamine addiction is a qualifying “mental disorder” within the
meaning of section 1001.36, subdivision (b)(1)(A).

                                          11
sentencing.11 As a result, the issue is forfeited on appeal. (People v. Oneal
(2021) 64 Cal.App.5th 581, 592, fn. 6.)
      Anticipating forfeiture, Velasquez makes several arguments seeking to
avoid its effects, but none are persuasive. First, he contends the trial court
should have conducted an eligibility hearing “on its own motion.” Citing
Frahs, supra, 9 Cal.5th 618, he argues such a duty is consistent with the
Legislature’s intent to apply diversion as broadly as possible.
      To the contrary, the trial court had no sua sponte obligation to conduct
an eligibility hearing under section 1001.36. Subdivision (a) of the statute
provides that “[o]n an accusatory pleading . . . , the court may, after
considering the positions of the defense and prosecution, grant pretrial
diversion to a defendant . . . .” (Id., subd. (a), italics added.) Absent evidence
to the contrary, the word “may” grants permissive or discretionary authority.
(See Ajaxo, Inc. v. E*Trade Financial Corp. (2020) 48 Cal.App.5th 129, 165
[use of word “may” gave trial court discretion to award royalties but did not
require such an award].) Moreover, section 1001.36, subdivision (b)(1)(A)
provides that “[e]vidence of the defendant’s mental disorder shall be provided
by the defense”—consistent with a commonsense view that if a defendant
desires diversion, he needs to ask for it in the trial court. Velasquez points to
no statutory language indicating otherwise, nor any case holding or even
intimating there is a sua sponte duty.
      Alternatively, Velasquez asks that we exercise our discretion to
consider the issue despite forfeiture. In an argument that seems inconsistent
with his sua sponte duty assertion, he claims the trial court “cannot be
faulted” for failing to conduct an eligibility hearing because Frahs, supra, 9


11    Section 1001.36 became effective on June 27, 2018. (Stats. 2018, ch. 34,
§§ 24.) Trial was in March 2020, and Velasquez was sentenced in June 2020.
                                        12
Cal.5th 618 was decided two days after he was sentenced. Velasquez asserts
his case “resembles . . . the situation in [Frahs], where the statute was not yet
in effect when the case was before the trial court.”
      This argument is untenable, and in no relevant way does Velasquez’s
case resemble Frahs. The key difference is that section 1001.36 did not exist
when the defendant in Frahs was tried and sentenced, but only became
effective while his appeal was pending. (Frahs, supra, 9 Cal.4th at pp. 638.)
On those facts, Frahs holds that section 1001.36 applies retroactively to cases
not then final. In contrast here, Velasquez could easily have referenced
section 1001.36 at trial, but failed to do so.
      Alternatively, Velazquez invokes the rule that a reviewing court has
discretion to reach an issue despite forfeiture. (See People v. Williams (1998)
17 Cal.4th 148, 162, fn. 6.) But the circumstances do not warrant exercising
our discretion here. “[T]he appellate court’s discretion to excuse forfeiture
should be exercised rarely and only in cases presenting an important legal
issue.” (In re S.B. (2004) 32 Cal.4th 1287, 1293.) Velasquez’s challenge is not
based on a newly announced constitutional or statutory principle, nor are
there any special circumstances or legal issues that would warrant
extraordinary relief from forfeiture.
      Finally, Velasquez suggests that defense counsel was constitutionally
ineffective by failing to request an eligibility hearing. “In order to establish a
claim for ineffective assistance of counsel, a defendant must show that his or
her counsel’s performance was deficient and that the defendant suffered
prejudice as a result of such deficient performance. (Strickland v.
Washington (1984) 466 U.S. 668, 687–692 (Strickland).) To demonstrate
deficient performance, Velasquez must show that counsel’s performance




                                        13
“ ‘ “fell below an objective standard of reasonableness . . . under prevailing
professional norms.” ’ ” (People v. Lopez (2008) 42 Cal.4th 960, 966.)
      “It is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was
asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation. All other claims of ineffective assistance are more
appropriately resolved in a habeas corpus proceeding.” (People v. Mai (2013)
57 Cal.4th 986, 1009.)
      At sentencing, defense counsel asked the court to impose probation
because “[d]rug addiction has been found to be a mental health condition”
and “there’s evidence that [Velasquez] can respond to treatment.” In light of
that statement, Velasquez contends there is no rational explanation for
defense counsel’s failure to make the same argument under section 1001.36.
      We admit to also being puzzled. But since this is a direct appeal and
the record is silent, we must consider whether there are other reasonable
explanations besides professional incompetence. We can think of several.
Counsel might have obtained a psychological evaluation that refused to
diagnose a mental disorder. Or he could have discussed the matter with
Velasquez, who may have refused to consent to diversion, waive his speedy
trial rights, or agree to comply with mental health treatment. (§ 1001.36,
subds. (b)(1)(D) & (E).) The record contains no information one way or the
other. Accordingly, on direct appeal we cannot conclude counsel’s conduct
was objectively unreasonable. “Any claim of ineffective assistance based on
evidence not in the trial record must be made in a habeas corpus petition.”
(People v. Duong (2020) 10 Cal.5th 36, 56.)


                                        14
C. The Court Correctly Refused to Instruct on Grossly Negligent Discharge of
   a Firearm as a Lesser Included Offense
      Velasquez was charged with maliciously and willfully discharging a

firearm at an occupied vehicle (§ 246).12 A related statute, section 246.3,
subdivision (a) (section 246.3(a)), makes it a crime to “willfully discharge[ ] a
firearm in a grossly negligent manner which could result in injury or death to
a person.” It was enacted in 1988, nearly 40 years after section 246, to
address the “growing number of urban California residents engaged in the
dangerous practice of discharging firearms into the air during festive
occasions.” (People v. Leslie (1996) 47 Cal.App.4th 198, 201.) The difference
between the two offenses is that section 246 requires that a specific target—
here, an occupied motor vehicle—be in the defendant’s “firing range.” (People
v. Bell (2019) 7 Cal.5th 70, 108 (Bell).) Accordingly, section 246.3(a) is a
lesser included offense of section 246. (Bell, at p. 108.)
      Defense counsel asked the court to instruct the jury on section 246.3(a)
as a lesser included offense. The court denied the request, stating there was
no evidence to support a conviction on the lesser crime but not the greater.
On appeal, Velasquez contends the court erred because there was substantial
evidence from which the jury could have found that he did not shoot at an
occupied vehicle, but rather in a grossly negligent manner “merely in the
presence of one.” As explained below, the court correctly declined to instruct
on section 246.3(a).




12    Section 246 provides in part: “Any person who shall maliciously and
willfully discharge a firearm at an inhabited dwelling house, occupied
building, occupied motor vehicle, occupied aircraft, inhabited housecar . . . ,
or inhabited camper . . . is guilty of a felony . . . .”
                                        15
      “A trial court must instruct on a lesser included offense if there is
substantial evidence from which a jury could conclude the defendant is guilty
of the lesser offense, but not the charged offense.” (People v. Racy (2007) 148
Cal.App.4th 1327, 1335.) Here, the charged offense (§ 246) proscribes
shooting “either directly at or in close proximity to” an occupied vehicle
“under circumstances showing a conscious disregard for the probability that
one or more bullets will strike the target or persons in or around it.” (People
v. Overman (2005) 126 Cal.App.4th 1344, 1355‒1356.) The offense is not
limited to shooting directly at a proscribed target, nor does it require a
specific intent to strike the target. (Id. at p. 1357.) It prohibits “willfully
discharging a firearm in the direction of or towards an occupied motor
vehicle.” (People v. Manzo (2012) 53 Cal.4th 880, 885.)
      Thus, to find Velasquez guilty of violating section 246.3(a) but not
section 246, the jury would have had to find that he did not fire at or in close
proximity to Sergio’s truck. (Bell, supra, 7 Cal.4th at p. 109.) But there was
no substantial evidence of that. Sergio testified Velasquez was shooting at

him.13 The bullet hitting the truck parked on Noche Buena between Elm,
and Amador corroborates his testimony. The crucial issue separating the
charged offense (§ 246) from the lesser included offense (§ 246.3) was whether
Sergio’s truck was within Velasquez’s range of fire. According to the only
direct evidence (Sergio’s testimony), and the only physical evidence (bullet in
the tire), it was.




13   “Q: Did it appear to you that the defendant was shooting at you
through the passenger side window of his vehicle?
     “A: Yes.”
                                        16
      In asserting there was enough evidence to warrant instructing on
section 246.3, Velasquez focuses on the following portion of Sergio’s direct
examination:
         “Q: Are you here because of an incident occurred back on
         July 6th of 2016?
         “A: Yes.
         “Q: And where did that incident take place?
         “A: In the corner of Noche Buena and Elm.
         “Q: Is that in Seaside?
         “A: Yeah, Seaside.
         “Q: And since you mentioned it, what happened at the
         corner of Noche Buena and Elm?
         “A: It was about a couple of rounds fired. Just not toward
         me—just shooting or whatever.
         “The court: Sir, I’m right next to you and I can barely hear
         you.
         “A: Well, just a couple shots were fired.” (Italics added.)
      Based on this one line: “Just not toward me—just shooting or
whatever”—Velasquez contends the jury could find “the gun could have been
pointed . . . skyward, toward the ground, or down the center of the street” and
the shooter “could have missed [Sergio’s] truck deliberately.”
      We might agree if “Just not toward me—just shooting or whatever” was
the entirety of Sergio’s testimony on the subject. But immediately after, in
response to the court’s instruction to speak up, Sergio stated, “Well, just a
couple shots fired.” Then a few minutes later, he testified that Velasquez
shot “at” him.
      Substantial evidence review includes the whole record, not simply
isolated snippets of evidence. (People v. Cuevas (1995) 12 Cal.4th 252, 261.)
To accept Velasquez’s argument, we would have to conclude jurors could

                                       17
rationally believe the isolated bit of testimony (“just shooting or whatever”)
while rejecting or ignoring the rest of it, which clarified what he had just
said. This is not a reasonable interpretation of the testimony. (See People v.
Sanford (2017) 11 Cal.App.5th 84, 95 [the court cannot rely on “isolated
evidence torn from the context of the whole record”].)
      Our conclusion that there was insufficient evidence to warrant an
instruction on section 246.3(a) finds further support in Bell. There, the
victim saw someone emerge from a convenience store that had just been
robbed. As a robber ran toward the victim’s truck, he heard two shots and
later found a dent in his passenger side door. Like Sergio testified here, the
victim in Bell testified the shots were directed at him, although he never
actually saw the shooter aim at his truck. (Bell, supra, 7 Cal.5th at p. 109.)
On appeal, the defendant in Bell claimed the trial court erred by failing to
instruct on section 246.3(a) as a lesser included offense. (Bell, at p. 108.) The
Supreme Court disagreed, stating there was no substantial evidence the

defendant committed only the lesser offense.14 (Bell, at p. 110.)
D. Defense Counsel Was Constitutionally Ineffective in Failing to Ask the
   Court to Strike the Gun Enhancement.
      The jury found that Velasquez “personally used a firearm” in violation
of section 12022.5. This had two sentencing consequences. First, it gave the
court discretion to impose an additional consecutive prison term of 3, 4, or 10




14    Velasquez contends Bell is distinguishable because there the victim’s
vehicle was dented, presumably by the gunfire, whereas here Sergio’s truck
was not hit. However, the bullet hole in the parked truck effectively
establishes the same fact the dent did in Bell—at least one of the shots was
directed towards the victim’s occupied vehicle.

                                       18
years.15 Second, it triggered a 15 percent limit on Velasquez’s conduct

credit. (§ 2933.1.)16 In this case, both happened: the court imposed a three-
year consecutive term and also limited credits.
      Before 2018, a trial court had no discretion to strike or dismiss an
enhancement under section 12022.5. However, effective January 1 of that
year, the Legislature amended the statute to provide that the court may “in
the interest of justice” strike or dismiss “an enhancement otherwise required
to be imposed by this section.” (§ 12022.5, subd. (c), as amended by Stats.
2017, ch. 682, § 1.)
      The record is silent on whether the court knew it had discretion to
strike the enhancement. On appeal, Velasquez construes the silence in his
favor, concluding it shows the court did not understand it had discretion to
strike the enhancement. But actually, the opposite inference usually is
drawn. “ ‘The general rule is that a trial court is presumed to have been
aware of and followed the applicable law.’ [Citation.] This ‘presumption of
regularity of judicial exercises of discretion appl[ies] to sentencing issues.’ ”
(People v. Valenti (2016) 243 Cal.App.4th 1140, 1178‒1179.) In any event,
however, the crucial fact is that defense counsel never asked the trial court to
strike the enhancement. As a result, the claim of error on appeal is forfeited.




15    Under subdivision (a) of section 12022.5, the additional consecutive
term cannot be imposed where “use of a firearm is an element” of the
underlying felony, but an exception exists where, as here, the defendant is
convicted under section 245. (§ 12022.5, subd. (d).)
16     Under section 2933.1, subdivision (a) a person convicted of a felony
listed in section 667.5, subdivision (c) accrues no more than 15 percent of
worktime credit. Section 667.5, subdivision (c)(8) includes “any felony in
which the defendant uses a firearm” charged and proved under section
12022.5.
                                        19
(See People v. Scott (1994) 9 Cal.4th 331, 353 (Scott) [failure to object forfeits
claims that the trial court failed to make a discretionary sentencing choice].)
      To avoid forfeiture, Velasquez contends trial counsel was
constitutionally ineffective in failing to ask the court to strike the
enhancement. Before addressing this argument, some factual background
will help place the legal issues in context.
      The overarching question at sentencing was the extent to which
mitigating factors would persuade the court to either grant probation or, if
not, a lenient prison term. On this point Velasquez presented evidence that
was both robust and plentiful. For example, before becoming addicted to
methamphetamine in 2015, Velasquez had no criminal history—no juvenile
record, no adult convictions, and not even a traffic ticket. He also was
consistently employed, working more than 40 hours a week. As the probation
report summarized, Velasquez was a “hard-working father, busily engaged in
his work and supporting his family.”
      According to the defense sentencing memorandum, Velasquez’s life
turned upside down when he began using methamphetamine. After his
arrests, he attended support groups “as ordered by the court” and he
“described that experience as so positive that he incorporated meetings as
part of his regular routine.” The defense submitted numerous letters in
support of Velasquez, including one from a former employer who stated, “As
long as I have been associated with him, I have known [Velasquez] to be an
honest, hardworking individual.” Defense counsel argued these “unusual
circumstances” justified a grant of probation or, if not probation, then a five




                                        20
year prison sentence composed of the low term on assault (two years), “and

the low term on the enhancement, which would be three years.” 17
      Before imposing sentence, the court stated, “This case has been difficult
for me,” noting that Velasquez “got severely addicted to drugs” and
eventually “did go to self-help meetings and did learn to control his substance
abuse issues.” The court commented, “Defendant clearly has a strong
employment history and a very dedicated work ethic” along with “extensive
community support.”
      Nevertheless, the court was dismayed by Velasquez’s continued refusal
to admit responsibility for his conduct. Ultimately, the judge denied
probation, but found “the factors in mitigation outweigh the factors in
aggravation” and imposed the sentence that defense counsel has
recommended: two-years for assault, plus a three-year consecutive term for
the enhancement.
      A defense lawyer may render ineffective assistance if he “fails to
adequately understand the available sentencing alternatives, promote their
proper application, or pursue the most advantageous disposition for his
client.” (Scott, supra, 9 Cal.4th at p. 351.) Where counsel “fails to raise ‘a
significant and obvious issue,’ the failure will generally be considered
deficient performance under Strickland, supra, 466 U.S. 668 if the missed
issue is ‘clearly stronger than those presented.’ ” (In re Hampton (2020) 48
Cal.App.5th 463, 477.)




17    The prosecutor asked for a seven-year eight-month sentence because
the crimes were violent and, despite the convictions, Velasquez still refused
to acknowledge he committed the offenses.
                                       21
       We cannot conceive of any tactical reason why defense counsel not only
failed to ask the trial court to strike the enhancement, but actually urged the
court to impose it. Counsel had already compiled the mitigating evidence and
argued it justified probation instead of prison. It would have taken no
additional effort to argue in the alternative that it also justified striking the
enhancement. Moreover, that request would have been consistent with
counsel’s strategy to first seek probation and then, if denied, seek a mitigated
prison term based on the same evidence. Under these circumstances,
counsel’s failure to seek the maximum leniency available to his client by
asking the court to strike the section 12022.5 enhancement, coupled with his
suggestion that the court impose the enhancement, is constitutionally
deficient and established by the record on appeal.18
       The Attorney General maintains, however, that defense counsel may
have thought that asking the court to strike the gun enhancement “was a
bridge too far” and that Velasquez had “obtained the only leniency he may
have deserved when he received the mitigated term.” But the fact defense
counsel asked for no prison time (i.e., probation) rules this out. As Velasquez
aptly notes, trial counsel could not simultaneously believe that striking the
gun enhancement would be too much to ask, but asking for probation would
not.




18    That said, there is plenty of blame to share. The probation report also
does not inform the court of its discretion to strike the enhancement, but to
the contrary states that the true finding “results in adding an additional and
consecutive 3 years, 4 years, or 10 years, to the base sentence.” (Italics
added.) Similarly, the People’s sentencing memorandum asked the court to
impose a consecutive four year term on the enhancement without mentioning
the court’s discretion to strike it.

                                        22
      The remaining question is whether counsel’s failing is prejudicial. It
was. The tenor of the trial court’s remarks before imposing sentence—“[t]his
case has been very difficult for me” and “the factors in mitigation outweigh
the factors in aggravation” convincingly show the trial court was concerned
about and sought to avoid imposing an inappropriately harsh sentence.
Especially in light of Velasquez’s lack of criminal history, exemplary work
ethic, and meaningful strides towards managing his substance abuse, our
confidence in the sentencing outcome is significantly undermined. (See

People v. Maury (2003) 30 Cal.4th 342, 389.)19 On remand, after receiving
input from the parties, the trial court should exercise its discretion and
determine whether to strike the section 12022.5 enhancement. We express
no opinion on how the court should exercise that discretion in the first

instance.20
E. Velasquez May Seek an Ability-to-Pay Hearing on Resentencing
      Relying on Dueñas, supra, 30 Cal.App.5th 1157, Velasquez contends
the trial court violated his due process rights by imposing certain fines and
fees without determining he had the financial ability to pay them. Velasquez
acknowledges he did not raise this issue in the trial court.
      We need not address the issue here. Because we are remanding under
the full resentencing rule (People v. Buycks (2018) 5 Cal.5th 857, 893), the
claim is moot, and Velasquez may seek to show his inability to pay fines and
fees at his resentencing hearing.



19    Because of this disposition, it is unnecessary to address Velasquez’s
alternative argument that we should exercise our inherent discretion to
consider this issue.
20   Because this is the only error, it is unnecessary to consider Velasquez’s
contention that the judgment should be reversed for cumulative error.
                                       23
                               DISPOSITION
      The matter is remanded for a full resentencing hearing, where the trial
court may in its discretion determine whether to strike the firearm
enhancement. Thereafter, it shall resentence accordingly and shall forward
an amended abstract of judgment to the appropriate authorities. In all other
respects, the judgment is affirmed.



                                                                      DATO, J.

WE CONCUR:



HALLER, Acting P. J.



AARON, J.




                                      24